Exhibit 10.2

 

EXECUTION VERSION

 

 

 

GUARANTY

 

dated as of

 

July 30, 2013

 

among

 

HMTV, LLC,
as Holdings,

 

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

 

Table of Contents

 

 

Page

 

 

ARTICLE I Definitions

1

 

 

Section 1.01 Credit Agreement Definitions

1

Section 1.02 Other Defined Terms

1

 

 

ARTICLE II Guarantee

2

 

 

Section 2.01 Guarantee

2

Section 2.02 Guarantee of Payment

2

Section 2.03 No Limitations

3

Section 2.04 Reinstatement

4

Section 2.05 Agreement To Pay; Subrogation

4

Section 2.06 Information

5

 

 

ARTICLE III Indemnity, Subrogation and Subordination

5

 

 

ARTICLE IV Miscellaneous

6

 

 

Section 4.01 Notices

6

Section 4.02 Waivers; Amendment

6

Section 4.03 Administrative Agent’s Fees and Expenses; Indemnification

6

Section 4.04 Successors and Assigns

7

Section 4.05 Survival of Agreement

7

Section 4.06 Counterparts; Effectiveness; Several Agreement

8

Section 4.07 Severability

8

Section 4.08 GOVERNING LAW, ETC.

8

Section 4.09 WAIVER OF RIGHT TO TRIAL BY JURY

9

Section 4.10 Headings

9

Section 4.11 Obligations Absolute

9

Section 4.12 Termination or Release

10

Section 4.13 Additional Restricted Subsidiaries

10

Section 4.14 Recourse; Limited Obligations

11

Section 4.15 Keepwell

11

 

SCHEDULES

 

Schedule I

—

Subsidiary Guarantors

 

EXHIBITS

 

Exhibit I

—

Form of Guaranty Supplement

 

i

--------------------------------------------------------------------------------


 

This GUARANTY, dated as of July 30, 2013, is among HMTV, LLC, a Delaware limited
liability company (“Holdings”), HEMISPHERE MEDIA HOLDINGS, LLC, a Delaware
limited liability company (the “Lead Borrower”), INTERMEDIA ESPAÑOL, INC., a
Delaware corporation (“WAPA PR” and, together with the Lead Borrower, the
“Borrowers”), the other Subsidiary Guarantors set forth on Schedule I hereto and
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent for the Secured
Parties (as defined below).

 

Reference is made to the Credit Agreement, dated as of July 30, 2013 (as
amended, extended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrowers, Holdings, the
Lenders from time to time party thereto, and DEUTSCHE BANK AG NEW YORK BRANCH,
as administrative agent and collateral agent for the Lenders.

 

The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement.  The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement by each Guarantor (as defined below). 
The Guarantors are Affiliates of one another and will derive substantial direct
and indirect benefits from the extensions of credit to the Borrowers pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit.  Accordingly, the parties
hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01  Credit Agreement Definitions.  (a)  Capitalized terms used in this
Agreement, including the preamble and introductory paragraphs hereto, and not
otherwise defined herein have the meanings specified in Section 1.01 of the
Credit Agreement.

 

(b)           The rules of construction specified in Sections 1.02 through 1.12
(inclusive) of the Credit Agreement also apply to this Agreement.

 

Section 1.02  Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“Accommodation Payment” has the meaning assigned to such term in Article III.

 

“Agreement” means this Guaranty.

 

“Allocable Amount” has the meaning assigned to such term in Article III.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Guaranteed Obligations” mean the “Obligations” as defined in the Credit
Agreement.

 

1

--------------------------------------------------------------------------------


 

“Guarantors” means, collectively, each Borrower, Holdings, each of the
Subsidiary Guarantors listed on Schedule I hereto and any other Person that
becomes a party to this Agreement after the Closing Date pursuant to
Section 4.13; provided that if any such Guarantor is released from its
obligations hereunder as provided in Section 4.12(b), such Person shall cease to
be a Guarantor hereunder and for all purposes effective upon such release;
provided further that the term “Guarantor” shall mean and include each Borrower
solely as it relates to any obligations that are incurred by any other Loan
Party as opposed to obligations directly incurred by it.

 

“Guaranty Supplement” means an instrument substantially in the form of Exhibit I
hereto.

 

“UFCA” has the meaning assigned to such term in Article III.

 

“UFTA” has the meaning assigned to such term in Article III.

 

ARTICLE II

 

Guarantee

 

Section 2.01  Guarantee.  Each Guarantor irrevocably, absolutely and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Guaranteed Obligations, in each case, whether such Guaranteed
Obligations are now existing or hereafter incurred under, arising out of or in
connection with any Loan Document, Secured Hedging Agreements or Cash Management
Services, and whether at maturity, by acceleration or otherwise.  Each of the
Guarantors further agrees that the Guaranteed Obligations may be extended,
increased or renewed, amended or modified, in whole or in part, without notice
to, or further assent from, such Guarantor and that such Guarantor will remain
bound upon its guarantee hereunder notwithstanding any such extension, increase,
renewal, amendment or modification of any Guaranteed Obligation.  Each of the
Guarantors waives promptness, presentment to, demand of payment from, and
protest to, any Guarantor or any other Loan Party of any of the Guaranteed
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

 

Section 2.02  Guarantee of Payment.  Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due (whether or
not any proceeding under any Debtor Relief Law shall have stayed the accrual of
collection of any of the Guaranteed Obligations or operated as a discharge
thereof) and not of collection, and waives any right to require that any resort
be had by the Administrative Agent or any other Secured Party to any Collateral
or other security held for the payment of any of the Guaranteed Obligations, or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Secured Party in favor of any other Guarantor
or any other Person.  The obligations of each Guarantor hereunder are
independent of the obligations of any other Guarantor, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor and whether or not any other
Guarantor be joined in any

 

2

--------------------------------------------------------------------------------


 

such action or actions.  Any payment required to be made by a Guarantor
hereunder may be required by the Administrative Agent or any other Secured Party
on any number of occasions.

 

Section 2.03  No Limitations.  (a)  Except for termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 4.12, to the
fullest extent permitted by applicable Law, the obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Guaranteed Obligations, any
impossibility in the performance of any of the Guaranteed Obligations, or
otherwise (other than defense of payment or performance).  Without limiting the
generality of the foregoing, to the fullest extent permitted by Applicable Law
and except for termination or release of a Guarantor’s obligations hereunder in
accordance with the terms of Section 4.12 (but without prejudice to
Section 2.04), the obligations of each Guarantor hereunder shall not be
discharged, impaired or otherwise affected by (i) the failure of the
Administrative Agent, any other Secured Party or any other Person to assert any
claim or demand or to enforce any right or remedy under the provisions of any
Loan Document or otherwise; (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Agreement; (iii) the release of, or any impairment of any security
held by the Administrative Agent or any other Secured Party for the Guaranteed
Obligations; (iv) any default, failure or delay, willful or otherwise, in the
performance of the Guaranteed Obligations; (v) the failure to perfect any
security interest in, or the release of, any of the Collateral held by or on
behalf of the Administrative Agent or any other Secured Party; (vi) any change
in the corporate existence, structure or ownership of any Loan Party, the lack
of legal existence of any Guarantor or legal obligation to discharge any of the
Guaranteed Obligations by any Guarantor for any reason whatsoever (other than
the payment in full in cash in immediately available funds of all the Guaranteed
Obligations (excluding contingent obligations as to which no claim has been
made)), including, without limitation, in any insolvency, bankruptcy or
reorganization of any Loan Party; (vii) the existence of any claim, set-off or
other rights that any Guarantor may have at any time against a Borrowers, the
Administrative Agent, any other Secured Party or any other Person, whether in
connection with the Credit Agreement, the other Loan Documents or any unrelated
transaction provided that nothing herein will prevent the assertion of any such
claim by separate suit or compulsory counterclaim; (viii) this Agreement having
been determined (on whatsoever grounds) to be invalid, non-binding or
unenforceable against any other Guarantor ab initio or at any time after the
Closing Date or (ix) any other circumstance (including statute of limitations),
any act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a defense to, or discharge of, a
Borrower, any Guarantor or any other guarantor or surety as a matter of law or
equity (in each case, other than the payment in full in cash of all the
Guaranteed Obligations (excluding contingent obligations as to which no claim
has been made)).  Each Guarantor expressly authorizes the applicable Secured
Parties, to the extent permitted by the Security Agreement, to take and hold
security for the payment and performance of the Guaranteed Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Guaranteed Obligations all without

 

3

--------------------------------------------------------------------------------


 

affecting the obligations of any Guarantor hereunder.  Anything contained in
this Agreement to the contrary notwithstanding, the obligations of each
Guarantor under this Agreement shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations under this Agreement
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code of the United States or any comparable provisions of any
similar federal or state law.

 

(b)           To the fullest extent permitted by Applicable Law and except for
termination or release of a Guarantor’s obligations hereunder in accordance with
the terms of Section 4.12 (but without prejudice to Section 2.04), each
Guarantor waives any defense based on or arising out of any defense of a
Borrower or any other Guarantor or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of a Borrower or any other Guarantor, other than the payment in
full in cash of all the Guaranteed Obligations (excluding contingent obligations
as to which no claim has been made).  The Administrative Agent and the other
Secured Parties may in accordance with the terms of the Security Documents, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with a Borrower or any other Guarantor
or exercise any other right or remedy available to them against any Guarantor,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Guaranteed Obligations have been paid in full
in cash (excluding contingent obligations as to which no claim has been made). 
To the fullest extent permitted by Applicable Law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to Applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
a Borrower or any other Guarantor, as the case may be, or any security.  To the
fullest extent permitted by Applicable Law, each Guarantor waives any and all
suretyship defenses.

 

Section 2.04  Reinstatement.  Notwithstanding anything to contrary contained in
this Agreement, each of the Guarantors agrees that (a) its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Guaranteed Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization (or any analogous proceeding in any
jurisdiction) of a Borrower or any other Guarantor or otherwise and (b) the
provisions of this Section 2.04 shall survive the termination of this Agreement.

 

Section 2.05  Agreement To Pay; Subrogation.  In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of a Borrower or any other Guarantor to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Secured Parties in cash
the amount of such unpaid Guaranteed Obligation.  Upon payment by any Guarantor
of any sums to the Administrative Agent as provided above, all rights of such
Guarantor against a Borrower or any other Guarantor arising as

 

4

--------------------------------------------------------------------------------


 

a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article III.

 

Section 2.06  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of each Borrower’s and each other Guarantor’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Administrative Agent or the other Secured Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

 

ARTICLE III

 

Indemnity, Subrogation and Subordination

 

Upon payment by any Guarantor of any Guaranteed Obligations, all rights of such
Guarantor against any Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior payment in full in cash of all the Guaranteed Obligations
(excluding contingent obligations as to which no claim has been made) and the
termination of all Commitments to the Borrowers under the Credit Agreement.  If
any amount shall be paid to any Borrower or any other Guarantor in violation of
the foregoing restrictions on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of the
Borrowers or any other Guarantor, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement and
the other Loan Documents.  Subject to the foregoing, to the extent that any
Guarantor shall, under this Agreement or the Credit Agreement as a joint and
several obligor, repay any of the Guaranteed Obligations constituting Loans or
other advances made to another Loan Party under the Credit Agreement (an
“Accommodation Payment”), then the Guarantor making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Guarantors in an amount equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Guarantor’s
Allocable Amount and the denominator of which is the sum of the Allocable
Amounts of all of the Guarantors; provided that such rights of contribution and
indemnification shall be subordinated to the prior payment in full, in cash, of
all of the Guaranteed Obligations (excluding contingent obligations as to which
no claim has been made).  As of any date of determination, the “Allocable
Amount” of each Guarantor shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Guarantor hereunder
and under the Credit Agreement without (a) rendering such Guarantor “insolvent”
within the meaning of Section 101 (31) of the Bankruptcy Code of the United
States, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2
of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Guarantor
with unreasonably small capital or assets, within the meaning of Section 548 of
the Bankruptcy Code of the United States, Section 4 of the UFTA, or Section 5 of
the UFCA, or (c) leaving such Guarantor unable to pay its debts as they become
due within the meaning of Section 548 of the Bankruptcy Code of the United
States or Section 4 of the UFTA, or Section 5 of the UFCA.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Miscellaneous

 

Section 4.01  Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.  All communications and notice hereunder
to a Guarantor other than Holdings shall be given in care of the Lead Borrower.

 

Section 4.02  Waivers; Amendment.  (a)  No failure by any Secured Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.  No waiver of any provision of any Loan Document
or consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 4.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.08 of the Credit Agreement.

 

Section 4.03  Administrative Agent’s Fees and Expenses; Indemnification.  (a) 
Each Guarantor, jointly with the other Guarantors and severally, agrees to
reimburse the Administrative Agent for its fees and expenses incurred hereunder
to the extent provided in Section 9.05 of the Credit Agreement; provided that
each reference therein to the “Borrowers” or “Holdings” shall be deemed to be a
reference to “each Guarantor”.

 

(b)           Without limitation of the indemnification obligations under the
other Loan Documents, but without duplication of amounts paid by the Borrowers
or Holdings pursuant to Section 9.05 of the Credit Agreement, each Guarantor
agrees, jointly and severally, to indemnify the Administrative Agent, the
Collateral Agent, the Joint Lead Arrangers and the other Indmnitiees against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby (including the syndication of the Term Loan Facility),
(ii) the use of the proceeds of the Loans, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by any Guarantor), or (iv) any

 

6

--------------------------------------------------------------------------------


 

actual or alleged presence or Release of Hazardous Materials on any property
currently or formerly owned or operated by any Guarantor, or any Environmental
Liability related in any way to any Guarantor; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from (w) the gross negligence, bad faith or willful misconduct of such
Indemnitee as determined, in a final and non-appealable decision, by a court of
a competent jurisdiction, (x) a material breach of the Loan Documents by such
Indemnitee, (y) disputes between and among Indemnitees other than any claims
against an Indemnitee in its capacity or in fulfilling its role as the
Administrative Agent, the Collateral Agent or a Joint Lead Arranger or Lead
Bookrunner under the Term Loan Facility other than disputes involving any act or
omission of any Guarantor or (z) any settlement of an action or proceeding
entered into by such Indemnitee without the Guarantor’s (or the Lead Borrower on
behalf of each Guarantor) written consent (such consent not to be unreasonably
withheld, delayed or conditioned), but, if such settlement occurs with the
Guarantor’s (or the Lead Borrower on behalf of each Guarantor) consent or if
there is a final judgment for the plaintiff in any action or claim with respect
to any of the foregoing, the Guarantor will be liable for such settlement or for
such final judgment.

 

(c)           Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations guaranteed hereby and secured by the Security Documents. 
The provisions of this Section 4.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement, any other Loan Document,
any Letter of Credit, any Secured Hedging Agreement or any Cash Management
Services agreement, the consummation of the transactions contemplated hereby,
the repayment of any of the Guaranteed Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, any resignation of the Administrative Agent or the Collateral Agent or
any document governing any of the Obligations arising under any Secured Hedging
Agreements or any Cash Management Services, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party.  All amounts due
under this Section 4.03 shall be payable within twenty (20) Business Days after
written demand therefor.

 

Section 4.04  Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or any Secured Party that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.   No Guarantor may assign any of
its rights or obligations hereunder without the written consent of the
Administrative Agent.

 

Section 4.05  Survival of Agreement.  All covenants, agreements, indemnities,
representations and warranties made by the Guarantors in the Loan Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Secured Parties and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any Secured Party or on its behalf and notwithstanding
that any Secured Party may have had notice or knowledge of any Default or Event
of Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement or any other Loan Document, and shall
continue in full force and effect

 

7

--------------------------------------------------------------------------------


 

until this Agreement is terminated as provided in Section 4.12 hereof, or with
respect to any individual Guarantor until such Guarantor is otherwise released
from its obligations under this Agreement in accordance with the terms hereof.

 

Section 4.06  Counterparts; Effectiveness; Several Agreement.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement shall become
effective when it shall have been executed by the Guarantors and the
Administrative Agent and thereafter shall be binding upon and inure to the
benefit of each Guarantor, the Administrative Agent, the other Secured Parties
and their respective permitted successors and assigns, subject to Section 4.04
hereof.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including in .pdf
format via electronic mail) shall be effective as delivery of a manually
executed counterpart of this Agreement.  This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, restated,
modified, supplemented, waived or released with respect to any Guarantor without
the approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

 

Section 4.07  Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 4.08  GOVERNING LAW, ETC.  (a)  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           THE GUARANTORS AND THE ADMINISTRATIVE AGENT EACH IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN
THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  EACH PARTY HERETO AGREES THAT
THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES RETAIN THE RIGHT TO SERVE

 

8

--------------------------------------------------------------------------------


 

PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER THIS AGREEMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

(c)           THE GUARANTORS AND THE ADMINISTRATIVE AGENT EACH IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

Section 4.09  WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 4.10  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 4.11  Obligations Absolute.  All rights of the Administrative Agent and
the other Secured Parties hereunder and all obligations of each Guarantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Guaranteed Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Guaranteed Obligations, or any other amendment or waiver of or any consent to
any departure from the Credit Agreement, any other Loan Document, or any other
agreement or instrument, (c) any release or amendment or waiver of or consent
under or departure from any guarantee guaranteeing all or any of the Guaranteed
Obligations or (d) subject only to termination or release of a Guarantor’s
obligations hereunder in accordance with the terms of Section 4.12, but without
prejudice to reinstatement rights under Section 2.04, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Guarantor in respect of the Guaranteed Obligations or this Agreement.

 

9

--------------------------------------------------------------------------------


 

Section 4.12  Termination or Release.  (a)  This Agreement and the Guarantees
made herein shall terminate with respect to all Guaranteed Obligations when
(i) all Commitments have expired or been terminated and the Lenders have no
further commitment to lend under the Credit Agreement and (ii) all principal and
interest in respect of each Loan and all other Guaranteed Obligations (other
than (A) contingent indemnification obligations with respect to then unasserted
claims and (B) Guaranteed Obligations in respect of Obligations that may
thereafter arise with respect to any Secured Hedging Agreement or any Cash
Management Services agreement, in each case, not yet due and payable, unless the
Administrative Agent has received written notice, at least two (2) Business Days
prior to the proposed date of any such termination, stating that arrangements
reasonably satisfactory to each applicable Hedging Bank or Cash Management Bank,
as the case may be, in respect thereof have not been made, provided, however,
that in connection with the termination of this Agreement, the Administrative
Agent may require such indemnities as it shall reasonably deem necessary or
appropriate to protect the Secured Parties against (x) loss on account of
credits previously applied to the Guaranteed Obligations that may subsequently
be reversed or revoked, and (y) any Obligations that may thereafter arise with
respect to the Letters of Credit, Secured Hedging Agreements or Cash Management
Obligations to the extent not provided for thereunder).

 

(b)           A Guarantor that is a Restricted Subsidiary shall automatically be
released in the circumstances set forth in Article VIII of the Credit Agreement.

 

(c)           In connection with any termination or release pursuant to
clauses (a) or (b) above, the Administrative Agent shall promptly execute and
deliver to any Guarantor, at such Guarantor’s expense, all documents that such
Guarantor shall reasonably request to evidence such termination or release.  Any
execution and delivery of documents pursuant to this Section 4.12 shall be
without recourse to or warranty by the Administrative Agent.

 

(d)           At any time that the respective Guarantor desires that the
Administrative Agent take any of the actions described in immediately preceding
clause (c), it shall, upon request of the Administrative Agent, deliver to the
Administrative Agent an officer’s certificate certifying that the release of the
respective Guarantor is permitted pursuant to clause (a) or (b) above.  The
Administrative Agent shall have no liability whatsoever to any Secured Party as
a result of any release of any Guarantor by it as permitted (or which the
Administrative Agent in good faith believes to be permitted) by this
Section 4.12.

 

Section 4.13  Additional Restricted Subsidiaries.  To the extent required by
Section 5.10 of the Credit Agreement, a Restricted Subsidiary shall be a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein, and such Restricted Subsidiary shall execute and deliver to
the Administrative Agent a Guaranty Supplement.  Upon execution and delivery by
the Administrative Agent and a Restricted Subsidiary of a Guaranty Supplement,
such Restricted Subsidiary shall become a Guarantor hereunder with the same
force and effect as if originally named as a Guarantor herein.  The execution
and delivery of any such instrument shall not require the consent of any other
Guarantor hereunder.  The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Agreement.

 

10

--------------------------------------------------------------------------------


 

Section 4.14  Recourse; Limited Obligations.  This Agreement is made with full
recourse to each Guarantor and pursuant to and upon all the warranties,
representations, covenants and agreements on the part of such Guarantor
contained herein, in the Credit Agreement and the other Loan Documents and
otherwise in writing in connection herewith or therewith.  It is the desire and
intent of each Guarantor and each applicable Secured Party that this Agreement
shall be enforced against each Guarantor to the fullest extent permissible under
Applicable Law applied in each jurisdiction in which enforcement is sought.

 

Section 4.15  Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 4.15 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 4.15, or
otherwise under this Agreement, voidable under Applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the termination of this Agreement pursuant to
Section 4.12(a). Each Qualified ECP Guarantor intends that this Section 4.15
constitute, and this Section 4.15 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[Signature Pages Follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GUARANTORS:

 

 

 

HEMISPHERE MEDIA HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Craig D. Fischer

 

 

Name: Craig D. Fischer

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

INTERMEDIA ESPAÑOL, INC.

 

 

 

 

 

 

 

By:

/s/ Craig D. Fischer

 

 

Name: Craig D. Fischer

 

 

Title: Vice President

 

 

 

 

 

 

 

HMTV, LLC

 

 

 

 

 

 

 

By:

/s/ Craig D. Fischer

 

 

Name: Craig D. Fischer

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

CINE LATINO, INC.

 

 

 

 

By:

/s/ Craig D. Fischer

 

 

Name: Craig D. Fischer

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

WAPA HOLDINGS, LLC

 

 

 

 

By:

/s/ Craig D. Fischer

 

 

Name: Craig D. Fischer

 

 

Title: Vice President and Treasurer

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

 

WAPA AMERICA, INC.

 

 

 

 

By:

/s/ Craig D. Fischer

 

 

Name: Craig D. Fischer

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

TELEVICENTRO OF PUERTO RICO, LLC

 

 

 

 

By:

/s/ Craig D. Fischer

 

 

Name: Craig D. Fischer

 

 

Title: Vice President

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Anca Trifan

 

 

Name: Anca Trifan

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Winters

 

 

Name: Michael Winters

 

 

Title: Vice President

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO GUARANTY

 

SUBSIDIARY GUARANTORS

 

1.              CINE LATINO, INC.

 

2.              WAPA HOLDINGS, LLC

 

3.              WAPA AMERICA, INC.

 

4.              TELEVICENTRO OF PUERTO RICO, LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT I TO GUARANTY

 

FORM OF GUARANTY SUPPLEMENT

 

SUPPLEMENT NO.      dated as of                  , 20    , to the Guaranty dated
as of July 30, 2013, among HMTV, LLC, a Delaware limited liability company
(“Holdings”), the other Guarantors party thereto from time to time and DEUTSCHE
BANK AG NEW YORK BRANCH, as Administrative Agent for the Secured Parties (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Guaranty”).

 

A.            Reference is made to the Credit Agreement, dated as of July 30,
2013 (as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), by and among HEMISPHERE
MEDIA HOLDINGS, LLC, a Delaware limited liability company (the “Lead
Borrower”), INTERMEDIA ESPAÑOL, INC., a Delaware corporation (“WAPA PR” and,
together with the Lead Borrower, the “Borrowers”), Holdings, the Lenders from
time to time party thereto, and DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent and collateral agent for the Lenders.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Guaranty, as applicable.

 

C.            The Guarantors have entered into the Guaranty in order to induce
the Lenders to make Loans to the Borrowers.  Section 4.13 of the Guaranty
provides that additional Restricted Subsidiaries may become Guarantors under the
Guaranty by execution and delivery of an instrument in the form of this
Supplement.  The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guaranty as consideration for Loans
previously made.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

Section 1.  In accordance with Section 4.13 of the Guaranty, the New Subsidiary
by its signature below becomes a Guarantor under the Guaranty with the same
force and effect as if originally named therein as a Guarantor and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by the Borrowers with respect to the
Guarantors under the Credit Agreement are true and correct in all material
respects (except to the extent any such representations and warranty is
qualified as to “Material Adverse Effect”, in which case such representation and
warranty, to the extent qualified by a “Material Adverse Effect”, shall be true
and correct in all respects) with respect to the New Subsidiary on and as of the
date hereof; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects (except to the extent any such representations and
warranty is qualified as to “Material Adverse Effect”, in which case such
representation and warranty, to the extent qualified by a “Material Adverse
Effect”, shall be true and correct in all respects) as of such earlier date.  In
furtherance of the foregoing, the New Subsidiary, irrevocably, absolutely and
unconditionally guarantees, jointly

 

I-1

--------------------------------------------------------------------------------


 

and with the other Guarantors and severally, as a primary obligor and not merely
as a surety, the due and punctual payment and performance of the Guaranteed
Obligations, in each case, whether such Guaranteed Obligations are now existing
or hereafter incurred under, arising out of or in connection with any Loan
Document, Secured Hedging Agreements or Cash Management Services, and whether at
maturity, by acceleration or otherwise.  Each reference to a “Guarantor” in the
Guaranty shall be deemed to include the New Subsidiary as if originally named
therein as a Guarantor.  The Guaranty is hereby incorporated herein by
reference.

 

Section 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity and principles of good faith and fair dealing.

 

Section 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof.  Delivery of an executed counterpart of a signature page of this
Supplement by telecopy or other electronic imaging means (including in .pdf
format via electronic mail) shall be effective as delivery of a manually
executed counterpart of this Supplement.

 

Section 4.  Except as expressly supplemented hereby, the Guaranty shall remain
in full force and effect.

 

Section 5.  (a) THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT AND THE
OTHER SECURED

 

I-2

--------------------------------------------------------------------------------


 

PARTIES RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER THIS SUPPLEMENT
OR THE ENFORCEMENT OF ANY JUDGMENT.

 

(c)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SUPPLEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SUPPLEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SUPPLEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 6.  If any provision of this Supplement is held to be illegal, invalid
or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.

 

Section 8.  The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement, as
provided in Section 4.03(a) of the Guaranty.

 

I-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

I-4

--------------------------------------------------------------------------------